United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopkinsville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2097
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2006 appellant filed an appeal from the schedule award decision of the
Office of Workers’ Compensation Programs dated August 8, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(1), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment to
his left arm, for which he received a schedule award.
FACTUAL HISTORY
On February 2, 2000 appellant, then a 37-year-old letter carrier, filed a traumatic injury
claim, Form CA-1, alleging that he had numbness in his left hand after he turned to pick up a
parcel and felt pain from his hand to his elbow. On March 23, 2000 he underwent a series of
diagnostic tests, including nerve conduction and an electromyogram (EMG), which indicated left
ulnar neuropathy with positive EMG findings of axonal involvement. The physical therapist
who interpreted the test results noted that the nerve conduction slowing at the elbow suggested

that the cubital tunnel was a potential site of entrapment. Appellant sought treatment but
nonoperative treatments provided were unsuccessful.
On September 27, 2000 Dr. Gregg W. Taylor, a Board-certified orthopedic surgeon,
performed an anterior transposition to move appellant’s left ulnar nerve from the cubital tunnel.
On December 12, 2000 the Office accepted appellant’s claim for left ulnar neuropathy. On
November 27, 2001 Dr. Taylor reported that appellant’s ulnar nerve symptoms were gone, that
his condition did not interfere with his activities and that his elbow hurt only when bumped.
On February 16, 2005 appellant filed a claim for compensation, Form CA-7, requesting a
schedule award. The Office advised that a schedule award could not be approved until the case
record contained a physician’s opinion establishing that he had reached maximum medical
improvement (MMI). The Office also sent a letter explaining the medical information needed
and enclosing a form for the physician. These letters were misaddressed and did not reach
appellant.
On April 13, 2006 appellant was seen by Dr. Kimberlyn Brown1 who made findings of
tenderness on palpitation of the medial epicondyle and the ulnar collateral ligament in the left
elbow. Dr. Brown noted that both elbows had full range of motion, but that movement was
abnormal in the left. Appellant reported that he had experienced continual numbness in his arm
since February 2006 and that he felt pain when he used his left arm for distributing mail, which
aggravated his symptoms. Dr. Brown indicated that appellant would need to be seen by a
physician who was certified to do functional assessments to determine the impairment rating and
date of MMI.
On April 28, 2006 appellant requested that the Office schedule a second opinion
examination as he had been unsuccessful at finding a physician who would conduct the
impairment rating without first being paid. By letter dated June 6, 2006, the Office informed
appellant that it would refer his case record to the Office medical adviser for a rating of his
permanent impairment. The record was referred to the Office medical adviser Dr. James W.
Dyer, a Board-certified orthopedic surgeon, together with the question of whether or not a rating
could be determined based on the evidence in the record.
In a report dated June 8, 2006, Dr. Dyer found the date of MMI to be March 23, 2006 and
the permanent impairment of appellant’s left upper extremity to be eight percent. He noted that
appellant had an anterior transposition of the left ulnar nerve from the cubital tunnel on
September 27, 2000. Dr. Dyer stated that appellant now had residual symptoms and EMG
findings of left ulnar neuropathy and residual cubital tunnel syndrome. He stated that he found
Grade 4 motor and sensory deficits of the left ulnar nerve below the elbow and combining the
results of Tables 16-10, page 482, and 16-11, page 484, with Table 16-15, page 492, in the
American Medical Association, Guides to the Evaluation of Permanent Impairment (fifth
edition 2001).

1

The Board was unable to determine Dr. Brown’s specialty or Board-certification status.

2

On August 8, 20062 the Office issued an award of compensation entitling appellant to
24.96 weeks of compensation due to the eight percent permanent impairment of his left arm.
The schedule award ran from March 23, 2006, listed as the date of maximum medical
improvement, to July 8, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing federal regulation4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.5 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.6
ANALYSIS
The Board finds that this case is not in posture for a decision, as the permanent
impairment rating on which the Office relied was insufficient to establish the schedule award.
In order to determine the extent and degree of impairment, the Office referred the
medical evidence of record, including the reports of appellant’s attending physicians
Drs. Centner and Brown, to the Office medical adviser Dr. Dyer, a Board-certified orthopedic
surgeon, for an impairment rating in accordance with the protocols of the A.M.A. Guides. The
Board finds that the opinion of the Office medical adviser, Dr. Dyer, is insufficient to establish a
permanent impairment rating of eight percent for appellant’s left arm. While Dr. Dyer generally
referenced the tables in the A.M.A., Guides on which he based his determination of eight percent
permanent impairment he did not adequately explain his rating. In his report, he indicated that
he utilized Table 16-15, “Maximum Upper Extremity Impairment Due to Unilateral Sensory or
Motor Deficits or to Combined 100 percent Deficits of the Major Peripheral Nerves,” page 492.
It is unclear how Dr. Dyer applied Table 16-15 to determine the maximum impairments for
either sensory or motor loss.7 Given that the record suggests the possibility of permanent
impairment to both the fingers and elbow on appellant’s left arm, this ambiguity renders
appellate review by the Board impossible. Additionally, Table 16-15 requires combination with
2

This decision superceded a schedule award decision issued on August 7, 2006. The primary difference appears
to be the removal of a cost-of-living adjustment.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

20 C.F.R. § 10.404(a).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).
7

A.M.A., Guides 492.

3

results from Table 16-10, page 482, sensory deficit and pain, and Table 16-11, page 484, motor
and loss of power deficit, to reach an impairment rating.8 On each of these tables, Dr. Dyer rated
appellant’s deficit as Grade 4, which indicates a deficit of 1 to 25 percent, but did not indicate the
exact percentages he applied to Table 16-15. Without this information, the Board is unable to
verify his calculation of eight percent permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded for
further development of the medical evidence, to be followed by an appropriate decision.9
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8, 2006 is set aside and the case is remanded for further
development consistent with this opinion.
Issued: May 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

Id.

9

The Board notes that is unclear from the record how the Office medical adviser determined the date of
maximum medical improvement. It is well established that the period covered by the schedule award commences
on the date that the employee reaches MMI from the residuals of the accepted employment injury. The Board has
explained that MMI means that the physical condition of the injured member of the body has stabilized and will not
improve further. The determination of whether MMI has been reached is based on the probative medical evidence
of record and is usually considered to be the date of the evaluation by the attending physician, which is accepted as
definitive by the Office. See Mark A. Holloway, 55 ECAB 321 (2004). On remand, the Office should ensure that
this is explained.

4

